Determination of respondent New York State Office of Children and Family Services, dated May 12, 2006, which denied petitioner’s request that the approved increase in her adoption subsidy to the “exceptional” rate be applied retroactively to the date of adoption, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered March 1, 2007), dismissed, without costs.
Respondent’s determination that petitioner failed to establish her entitlement to the exceptional rate as of November 1, 1999, the date of adoption, is supported by substantial evidence on the record as a whole demonstrating that it was not until her September 25, 2001 psychiatric evaluation that the child was found to be a danger to herself and others and to require 24-hour care (see 18 NYCRR 427.6 [d]). Even if there is evidence in the record that would support a contrary conclusion, our finding that substantial evidence supports the determination precludes further judicial review (see Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682 [1986], cert denied 481 US 1049 [1987]). Concur—Andrias, J.P., Friedman, Buckley, Catterson and Acosta, JJ.